DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the rest in the reply filed on 15 March 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden.  This is not found persuasive because searching would require different fields of search; searching group I would require searching C22C9/04, that is not required for group II. Therefore there is an undue search burden.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method for Manufacturing a Wire Electrode for Electro-Discharge Machining”.
The abstract of the disclosure is objected to because the words “the invention” (two instances) are superfluous in the abstract of a patent.  Correction is required.  See MPEP § 608.01(b).
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Interpretation
It is considered that “h.” means “hour” throughout the claims.  
Claim Rejections - 35 USC § 112
Claims 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 3 on lines 28 and 29 it is unclear what is referred to by “zinc is melted” as there is no recitation of any unmixed zinc in the earlier process steps and “zinc oxide” is more than zinc. Is it additional zinc being applied in step (6) of claim 3?  It is also unclear in claim 8 at what step the rolling is occurring since claim 3 recites multiple heating stages.  It is also unclear in claim 9 at what step the dry sandblasting is occurring since claim 3 recites multiple stages with heating.  In claim 11 on lines 31 and 32 it is unclear what is referred to by “zinc is melted” as there is no recitation of any  unmixed zinc in the earlier process steps 
Allowable Subject Matter
Claims 3-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 103537768 A  discloses providing a mother core made of a brass alloy (see paragraph 35); chemical plating, spraying or hot dipping with a pure zinc layer(see paragraph 38, this is considered to create a zinc oxide layer) but does not recite the stretching parameters of the speed, annealing voltage and annealing current as recited in claim 3 step (5) and claim 11 step(5).  CN 105834533A discloses a method of forming a wire for electric discharge machining (see paragraphs 37-39).  Cheng in WO 2019/062,768 discloses a method of making a wire with electroplating. Kondo et al. in U.S. Patent Application Publication No. 2017/0320153 and Seong et al. in U.S. Patent .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571 -272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761